          Case 8:21-bk-10958-ES       Doc 142 Filed 09/09/21 Entered 09/09/21 15:52:46               Desc
                                       Main Document     Page 1 of 5


 Attorney or Party Name, Address, Telephone & FAX         FOR COURT USE ONLY
 Nos., State Bar No. & Email Address

 RON BENDER (SBN 143364)
 MONICA Y. KIM (SBN 180139)
 JULIET Y. OH (SBN 211414)
 LEVENE, NEALE, BENDER, YOO
    & BRILL L.L.P.
 10250 Constellation Boulevard, Suite 1700
 Los Angeles, California 90067
 Telephone: (310) 229-1234
 Facsimile: (310) 229-1244
 Email: RB@LNBYB.COM; MYK@LNBYB.COM;
        JYO@LNBYB.COM


      Attorney for Movant
      Movant appearing without an attorney
                               UNITED STATES BANKRUPTCY COURT
                       CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION

 In re:                                                   CASE NO.: 8:21-bk-10958-ES
                                                          CHAPTER: 11
 PLAMEX INVESTMENT, LLC, et al.,                          (Jointly Administered with 3100 E. Imperial
                                                          Investment, LLC (8:21-bk-10957-ES))

                                                                 SUPPLEMENTAL NOTICE OF HEARING
                                                               TO BE HELD REMOTELY USING ZOOMGOV
                                                                         AUDIO AND VIDEO
                                Debtors

                                                          HEARING DATE:         September 30, 2021
                                                          HEARING TIME:         10:30 a.m.




 Movant: Plamex Investment, LLC and 3100 E. Imperial Investment, LLC

     1. The Movant has filed the following written notice or other pleading ("Notice") advising of a hearing to be
        held in the above-captioned case, on the date and time indicated above, before the Honorable Erithe A.
        Smith, United States Bankruptcy Judge (insert name of pleading and, if available, docket number):

             NOTICE OF MOTION AND MOTION FOR ORDER FURTHER EXTENDING DEBTORS’ EXCLUSIVE
             PERIODS TO FILE PLAN OF REORGANIZATION AND OBTAIN ACCEPTANCES THEREOF [DOCKET
             NO. 141]


     2. Please be advised that because of the COVID-19 pandemic, the Court will conduct the hearing
        using ZoomGov audio and video technology. Information on how to participate in the hearing using
        ZoomGov is provided on the following page of this notice.




April 2021                                            Page 1                ZOOMGOV HEARING NOTICE_ES_BK
         Case 8:21-bk-10958-ES         Doc 142 Filed 09/09/21 Entered 09/09/21 15:52:46                Desc
                                        Main Document     Page 2 of 5


     3. Hearing participants and members of the public may participate in and/or observe the hearing using
        ZoomGov, free of charge.
     4. Individuals may connect by ZoomGov audio and video using a personal computer (equipped with
        camera, microphone and speaker), or a handheld mobile device with an integrated camera, microphone
        and speaker (such as an iPhone, iPad, Android phone or Android tablet). The connection can be initiated
        by entering the "Meeting URL" into a web browser on any of these devices, provided the device is
        connected to the Internet. Individuals connecting in this manner will be prompted for the Meeting ID and
        Password shown below.
     5. Individuals also may connect to the hearing by telephone only, using the telephone number provided
        below. Individuals connecting in this manner also will be prompted for the Meeting ID and Password.
     6. Neither a Zoom nor a ZoomGov account is necessary to participate in or observe the hearing, and no
        pre-registration is required.
     7. The audio portion of the hearing will be recorded electronically by the Court and constitute its official
        record.
     8. All persons are strictly prohibited from making any other recording of court proceedings, whether by
        video, audio, "screenshot," or otherwise. Violation of this prohibition may result in the imposition of
        monetary and non-monetary sanctions.
     9. The following is the unique ZoomGov connection information for the above-referenced hearing:


                        Meeting URL:           https://cacb.zoomgov.com/j/1608073838
                        Meeting ID:            160 807 3838
                        Password:              631396

                        Telephone:             (669) 254-5252 or (646) 828-7666


     10. More information on using ZoomGov to participate in this hearing is available on the Court's website at
         the following web address: https://www.cacb.uscourts.gov/news/zoom-video-hearing-guide-participants




Date: September 9 2021                                 Levene, Neale, Bender, Yoo & Brill L.L.P.
                                                       Printed name of law firm (if applicable)


                                                       Juliet Y. Oh
                                                       Printed name of individual Movant or attorney for Movant




April 2021                                              Page 2                ZOOMGOV HEARING NOTICE_ES_BK
Case 8:21-bk-10958-ES                Doc 142 Filed 09/09/21 Entered 09/09/21 15:52:46                                       Desc
                                      Main Document     Page 3 of 5

  1                                 PROOF OF SERVICE OF DOCUMENT
  2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
      address is 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067
  3   A true and correct copy of the foregoing document entitled SUPPLEMENTAL NOTICE OF HEARING
      TO BE HELD REMOTELY USING ZOOMGOV AUDIO AND VIDEO will be served or was served (a) on
  4   the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
      below:
  5
      1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
  6   controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
      hyperlink to the document. On September 9, 2021, I checked the CM/ECF docket for this bankruptcy
  7   case or adversary proceeding and determined that the following persons are on the Electronic Mail
      Notice List to receive NEF transmission at the email addresses stated below:
  8
               Ron Bender rb@lnbyb.com
  9            Amir Gamliel amir-gamliel-9554@ecf.pacerpro.com,
                cmallahi@perkinscoie.com;DocketLA@perkinscoie.com
 10            Nancy S Goldenberg nancy.goldenberg@usdoj.gov
               Monica Y Kim myk@lnbyb.com, myk@ecf.inforuptcy.com
 11            Daniel A Lev dlev@sulmeyerlaw.com,
                ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
 12            Kyle J Mathews kmathews@sheppardmullin.com
               Juliet Y Oh jyo@lnbyb.com, jyo@lnbrb.com
 13            Robert E Opera ropera@wghlawyers.com,
                jmartinez@wghlawyers.com;mweinberg@wghlawyers.com
 14            Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com
               Jeffrey S Shinbrot jeffrey@shinbrotfirm.com, sandra@shinbrotfirm.com
 15            United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov

 16   2. SERVED BY UNITED STATES MAIL: On September 9, 2021, I served the following persons and/or
      entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
 17   and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
      addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
 18   completed no later than 24 hours after the document is filed.

 19
                                                                                       Service List continued on attached page
 20
 21   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
      EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
 22   on September 9, 2021, I served the following persons and/or entities by personal delivery, overnight mail
      service, or (for those who consented in writing to such service method), by facsimile transmission and/or
 23   email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
      mail to, the judge will be completed no later than 24 hours after the document is filed.
 24
      None.
 25
      I declare under penalty of perjury under the laws of the United States of America that the foregoing is
 26   true and correct.
 27    September 9, 2021                   Stephanie Reichert                            /s/ Stephanie Reichert
       Date                                Type Name                                     Signature
 28

       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
        Case 8:21-bk-10958-ES         Doc 142 Filed 09/09/21 Entered 09/09/21 15:52:46               Desc
                                       Main Document     Page 4 of 5
Plamex and 3100                                                                Office of the U.S. Trustee
Secured, UST, Top 20, RSN                                                      Region 16
                                                                               411 W 4th St #7160
                                                                               Santa Ana, CA 92701


The Lynwood Redevelopment Agency         Wells Fargo Bank, N.A., as Trustee    Perkins Coie LLP
11330 Bullis Road                        Morgan Stanley Cap I Trust 2016-UBS   2901 N. Central Ave., Suite 2000
Lynwood, CA 90262                        9062 Old Annapolis Road               Attn: Liana W. Spendlove
                                         Columbia, MD 21045                    Phoenix, AZ 85012


CWCapital Asset Management               Natixis, New York Branch              Perkins Coie LLP
900 19th Street NW, 8th Floor            1251 Avenue of the Americas           1888 Century Park East, Suite 1700
Attn: Ariel Levin/Jake Hamel             New York, NY 10020                    Attn: Mark Birnbaum
Washington, DC 20006                                                           Los Angeles, CA 90067


Quarry Head 2017-1 Grantor Trust         c/o CWCapital Investments LLC         c/o Keybank Real Estate Capital
c/o Waterfall Asset Management, LLC      7501 Wisconsin Ave., Suite 500 West   11501 Outlook Street, Suite 300
1251 Ave. of the Americas, 50th Fl.      Attn: Chris McCormack                 Attn: Stephen J. Friedman
New York, NY 10020                       Bethesda, MD 20814                    Overland Park, KS 66211


c/o Keybank Real Estate Capital          Greenberg Traurig, PA                 Quarry Head 2017-1 Grantor Trust
11501 Outlook Street, Suite 300          Attn: Laura Gangemi Vignola, Esq.     c/o Waterfall Asset Management, LLC
Attn: Timothy R. Gruenenfelder           333 S.E. 2nd Avenue                   1140 Ave. of the Americas, 7th Fl.
Overland Park, KS 66211                  Miami, FL 33131                       New York, NY 10036


WF 1105, LLC                             Better & Best Building Service Inc.   Bioncos La Huerta
c/o Waterfall Asset Management, LLC      1833 Avenida San Lorenzo              8557 Orange Street
Attention: General Counsel               Fullerton, CA 92833                   Downey, CA 90242
1140 Ave of the Americas, 7th Fl
New York, New York 10036

Autofin USA                              Family Acupuncture & Herb Clinic      Fashion Qrew
3180 E. Imperial Hwy. #G                 3150 E. Imperial Hwy B8-206           1324 E. Washington Blvd
Lynwood, CA 90262                        Lynwood, CA 90262                     Los Angeles, CA 90021



Bubbles Apparel                          Grupo Concordia LA                    Grupo Pakar LLC
2839 Sycamore Avenue                     5919 San Miguel Road                  9595 Six Pines Drive Suite 8210
La Crescenta, CA 91214                   Bonita, CA 91902                      The Woodlands, TX 77382



GTO Security                             Hip Hop Zone                          JPL Event Enterprise LLC
2202 S Figueroa Street, Suite 134        3100 E. Imperial Hwy #1009            1238 South Beach Blvd
Los Angeles, CA 90017                    Lynwood, CA 90262                     Anaheim, CA 92804



Happy Land                               Pho VNK                               Planet Fitness
6732 Los Verdes Dr. #3                   3180 E. Imperial Hwy, Suite C         125 E. Elm Street, Suite 300
Rancho Palos Verdes, CA 90275            Lynwood, CA 90262                     Conshohocken, PA 19428
        Case 8:21-bk-10958-ES   Doc 142 Filed 09/09/21 Entered 09/09/21 15:52:46        Desc
                                 Main Document     Page 5 of 5
Jose Alan Sandoval-Iniquez         The Kickin' Crab                 Star Buffet Lynwood
15137 San Jose Ave                 3170 Imperial Hwy B4B102         11383 Long Beach Blvd
Paramount, CA 90723                Lynwood, CA 90262                Lynwood, CA 90262



Real De Oaxaca                     Request for Special Notice       Request for Special Notice
11215 Long Beach Blvd #1010        Stephen T. Owens & Tania Ochoa   David M. Neff, III
Lynwood, CA 90262                  Alvarez-Glasman & Colvin         Amir Gamliel, Cal. Bar No. 268121
                                   13181 Crossroads Parkway North   PERKINS COIE LLP
                                   Suite 400, West Tower            1888 Century Park East, Suite 1700
                                   City of Industry, CA 91746       Los Angeles, CA 90067
